                             UNITED STATES DISTRICT CO T
                                                                               JUN 2 0 2019
                                                                                         __J
                                                                                                 I
                           SOUTHERN DISTRICT OF CALIF R                      r,K us :;,sf 11iL, r COURT
                                                                      SOUTH ERN DISTRICT OF CA IF RNIA
                                                                      BY                          PUTY
UNITED STATES OF AMERICA,
                                                       Case No. 19CR1801-H

                                      Plaintiff,
                vs.
                                                       JUDGMENT OF DISMISSAL
JULIO CESAR DIAZ-SAUCEDO



                                    Defendant.


IT APPEARING that the defendant is now entitled to be discharged for the reason that:

      an indictment has been filed in another case against the defendant and the Court has
      granted the motion of the Government for dismissal of this case, without prejudice; or

 •    the Court has dismissed the case for unnecessary delay; or

 •    the Court has granted the motion of the Government for dismissal, without prejudice; or


 •    the Court has granted the motion of the defendant for a judgment of acquittal; or

 •    a jury has been waived, and the Court has found the defendant not guilty; or


 •    the jury has returned its verdict, finding the defendant not guilty;

      of the offense(s) as charged in the Indictment/Information:
      8: l 324(a)(l )(A)(ii) - Attempted Transportation of Certain Aliens (4-6)




 Dated:
          - -6/20/2019
               --------                            Hon. Bernard G. Skomal
                                                   United States Magistrate Judge
